PER CURIAM.
Appellant was charged and convicted by jury with possession of a firearm by a convicted felon. He was sentenced to serve a term of fifteen years in the State prison. Following his conviction, appellant appeals.
Appellant was represented at the trial by counsel other than the Public Defender, but the case was transferred to the Public Defender’s Office for appeal and they filed an “Anders” type brief, suggesting that there was no arguable error committed in the trial. This court entered its order pursuant to Leone v. State, Fla.App.1970, 233 So.2d 404. Appellant filed, in pro. per., a statement of the case and argued in effect that since the State failed to take fingerprints from the firearm he was in possession of they had failed to prove their case.
*78We have reviewed the entire transcript and testimony adduced at the trial and find this contention to be without merit.
In reviewing the record, we find that the State had fingerprinted appellant while in custody prior to trial without notifying appellant’s attorney. This does not constitute a denial of appellant’s constitutional rights. See Gentille v. State, Fla.App.1966, 190 So.2d 200.
No error having been made to appear, we therefore affirm.
PIERCE, C. J., and LILES and MANN, JJ., concur.